



COURT OF APPEAL FOR ONTARIO

CITATION: Leeming v. Leeming, 2017 ONCA 111

DATE: 20170209

DOCKET: C62098

Strathy C.J.O., Weiler and Benotto JJ.A.

BETWEEN

Jason Leeming

Applicant/Respondent in Appeal

and

Cherie Leeming

Respondent/Appellant

Martin J. Prost, for the appellant

Jason Leeming, acting in person

Heard and released orally: January 26, 2017

On appeal from the order of Justice Ramona A. Wildman of
    the Superior Court of Justice, dated February 18, 2016.

ENDORSEMENT

[1]

Following a trial, Eberhard J. ordered that the appellant mother and
    respondent father have joint custody of their two sons born September, 2005 and
    January, 2008. The mother has primary care of the children subject to a
    parenting schedule which may not be varied except by prior agreement in
    writing between the parents.

[2]

Subsequent to this order, the appellant was found in contempt of the
    parenting schedule contained in the order by withholding the boys from the respondent.
    She appeals that decision.

[3]

At a follow-up hearing the same motion judge held that the appellant had
    purged her contempt by complying with the order for double make-up time
    described as a penalty.

[4]

Assuming that we have jurisdiction to hear this appeal, we see no
    palpable and overriding error in the motion judges finding that the mother was
    in contempt of the order of Eberhard J.

[5]

The appellant submits that the motion judge erred in going directly to
    the imposition of a penalty for the contempt without giving the mothers
    counsel an opportunity to speak to that issue and imposing double make-up time.
    Apart from the motion judges reasons we have no record of what transpired at
    the motion. However, inasmuch as the appellant abided by the order made and the
    period of make-up time has taken place, we are of the opinion that the appeal
    in that regard is moot and should be dismissed.

[6]

The appellant further submits that in continuing jurisdiction over this
    matter until the order had run the motion judge erred. In high conflict cases,
    which this one was, best practice mandates that the same judge continue to hear
    subsidiary disputes. We are of the opinion that was what happened here and we
    do not read the decision in
Chan v. Chan
2013 ONCA 478 as precluding
    this. Accordingly, the appeal is dismissed.

[7]

The respondent is entitled to costs of $2,000, inclusive of the
    attendance before this court and the Divisional Court and inclusive of
    disbursements and any applicable taxes.

G.R. Strathy C.J.O.

K.M. Weiler J.A.

M.L. Benotto J.A.


